Citation Nr: 0214057	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back spina bifida 
occulta, to include as secondary to service-connected 
residuals of a left fibula fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1988.  


This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The July 1997 
rating decision denied entitlement to service connection for 
spina bifida as secondary to service-connected residuals of 
the left fibula fracture, and the November 1998 rating 
decision denied entitlement to service connection for spina 
bifida occulta at S1.  


FINDING OF FACT

The medical evidence shows no current low back spina bifida 
occulta and includes no credible nexus opinion relating 
current low back spina bifida occulta to a service-connected 
disability or active service.  


CONCLUSION OF LAW

Low back spina bifida occulta was not aggravated by active 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

At the August 1968 enlistment examination, the veteran's 
spine was normal, and he denied a history of recurrent back 
pain.  He had no history of spina bifida symptoms and no 
awareness of any congenital abnormality until spina bifida 
occulta at S1 appeared as an incidental finding during a 
March 1971 barium study.  At a periodic examination in 
October 1973, the veteran's spine was still normal, and he 
continued to deny a history of recurrent back pain.  A few 
years later, during a May 1977 intravenous pyelogram for 
hematuria, an incidental finding of unspecified spina bifida 
was documented.  At periodic examinations in February 1978, 
March 1980, and March 1983, the veteran's spine was still 
normal, and he continued to deny a history of recurrent back 
pain.  Service medical records show that the veteran went to 
the clinic over 135 other times during service and that he 
never complained of back pain until his February 1988 
retirement examination, when his spine was deemed normal and 
an underpenetrated February 1988 x-ray was interpreted as 
showing spina bifida occulta at S1.  

The veteran underwent three VA examinations but has received 
no post-service treatment for spina bifida occulta.  He is a 
physician's assistant who feels that he is capable of 
diagnosing and treating himself.  He contends that he is 
entitled to service connection because he believes that he 
has current low back pain caused by current spina bifida 
occulta at S1.  

In August 1995, the veteran filed a claim of entitlement to 
service connection for a low back disability characterized by 
recurrent low back strain.  The July 1997 rating decision 
denied entitlement to service connection for spina bifida as 
secondary to service-connected residuals of the left fibula 
fracture, and the veteran's August 1997 statement served as a 
timely notice of disagreement.  The November 1998 rating 
decision denied entitlement to service connection for spina 
bifida occulta at S1, and the veteran's November 1998 
statement served as a timely notice of disagreement.  A 
statement of the case was issued in May 2000, and the veteran 
filed a timely substantive appeal in July 2000.  A May 2000 
rating decision denied entitlement to service connection for 
lumbosacral pain as secondary to the service-connected 
residuals of a left fibula fracture.  


Fulfillment of VA's duty to assist and inform the veteran

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In this case, the RO obtained the 
available service department records, service medical 
records, and medical records from the identified health care 
providers.  The veteran received a VA orthopedic examination 
and spine x-rays by one examiner in May 1997 and VA bones 
examinations and spine x-rays by a second examiner in June 
1999 and March 2000.  The veteran filed numerous lay 
statements with the RO, and his August 2002 statement 
withdrew his request for a travel board hearing.  

The RO's June 1995, September 1996, November 1998, May 2000, 
August 2000, April 2001, August 2001, and September 2002 
letters to the veteran, the July 1997, November 1998, and May 
2000 rating decisions, and the May 2000 and March 2002 
statements of the case informed the veteran of the applicable 
laws and regulations, including provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that the VA would obtain the available records in 
the custody of a federal department or agency, including 
service department and service and VA medical records, and 
request medical records from the identified private health 
care providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity, and it still remained his ultimate 
responsibility to obtain any private medical evidence and lay 
statements needed to support his claim.  

Since the veteran was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and the 
VA also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  



Analysis

For the veteran to establish service connection for low back 
spina bifida occulta, the evidence must demonstrate that low 
back spina bifida occulta was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
1153; 38 C.F.R. §§ 3.303, 3.306.  If service connection is 
established for low back spina bifida occulta as a secondary 
condition, it shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  

Service connection cannot be granted because the medical 
evidence shows no current low back spina bifida occulta.  A 
valid claim requires proof of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Recent VA 
examinations and x-rays disprove the incidental findings of 
spina bifida in March 1971 and May 1977 and the x-ray 
interpretation in February 1988 and reveal the existence of a 
different current low back disability and no spina bifida.  
The April 1997 VA x-ray of the spine was normal with no 
evidence of spina bifida, and the visualized bony structures 
and soft tissues were intact with no evidence of articular 
space narrowing, fractures, erosion, or dislocation.  The 
June 1999 and March 2000 VA x-rays revealed degenerative 
spondylosis with a narrowed disc at L2-3, spurs throughout 
the spine, and what appeared to be completely ossified 
posterior elements of L5 and S1, and no spina bifida occulta 
was noted.  In the absence of proof of a present disability, 
there can be no valid claim of entitlement to service 
connection for spina bifida occulta.  Brammer, 3 Vet. App. at 
225.  

The medical evidence also includes no competent nexus opinion 
relating current low back spina bifida occulta to a service-
connected disability or active service.  There must be 
medical evidence of a nexus between the claimed in-service 
disability and the present disability in order to establish 
service connection.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The April 1997 VA orthopedic examiner found no 
relationship between the veteran's current lumbosacral 
discomfort and service-connected residuals of the left fibula 
fracture.  The June 1999 and March 2000 VA bones examiner 
stated that the veteran's history of spina bifida was 
questionable and that current low back pain was not 
attributable to spina bifida because the veteran's back 
discomfort was much higher than it would have been if related 
to spina bifida.  

The veteran's medical opinion has been outweighed by that of 
the two VA physicians.  The Board may favor the opinion of 
one competent medical expert over that of another as long as 
an adequate statement of reasons and bases are given.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  The diagnoses and 
opinions by the VA orthopedic and bones examiners will be 
accorded greater weight because they both reviewed the claims 
folder, took recent x-rays, conducted recent examinations, 
and wrote detailed reports of medical findings whereas the 
veteran relied upon findings that were fourteen to thirty 
years old and admitted to having no post-service 
documentation of treatment for spina bifida occulta.  Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Separately, 
the VA orthopedic and bones examiners reached the same 
conclusion that the veteran has no current low back spina 
bifida occulta and that current low back pain is not caused 
by spina bifida occulta or service-connected residuals of the 
left fibula fracture.  The lack of documented post-service 
treatment for spina bifida occulta does not help the 
veteran's case because continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Obviously, there is no competent medical 
opinion to show that spina bifida occulta was incurred in 
service or that preexisting congenital spina bifida occulta 
underwent aggravation during service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90 (July 18, 
1990).  

Without proof of current low back spina bifida occulta and a 
credible nexus opinion relating current low back spina bifida 
occulta to a service-connected disability or active service, 
entitlement to service connection cannot be established.  See 
38 C.F.R. § 3.303, Pond v. West, 12 Vet. App. 341, 346 
(1999).  A preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for low back spina bifida 
occulta is denied  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

